The indictment in this case alleges that the defendants, with intent to defraud one F. Conger Smith, made certain false and fraudulent representations to him at the borough of Manhattan, in the city of New York, and afterwards at the city of Philadelphia, Pennsylvania, obtained from Smith the sum of $750 as the result of such false representations; and the indictment also alleges that the laws of Pennsylvania, in force at the time, provided that a person who shall defraud another, and obtain his property by any false pretense, shall be guilty of a misdemeanor and punishable on conviction by a fine of not more than $500 and by imprisonment for not more than three years. The indictment was, therefore, good under the decision of this court in People v.Arnstein (211 N.Y. 585) whether the views of those who stood for reversal or those who stood for affirmance in that case be adopted. Nothing further is required for the decision in this case. It is not necessary to hold, as the prevailing opinion does, that the indictment would be good if it omitted the allegation as to the Pennsylvania law.
WILLARD BARTLETT, Ch. J., HISCOCK, CHASE and CARDOZO, JJ., concur with SEABURY, J., and CUDDEBACK, J., concurs in result in separate opinion; HOGAN, J., not voting.
Judgment reversed and demurrers disallowed. *Page 85